Citation Nr: 0425227	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  03-13 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus for the period of June 2002 to February 
2004.

2.  Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus from March 2004.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to an evaluation in excess of 10 percent for 
chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from March 1969 to September 
1971.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original appeal, the veteran sought a rating in excess 
of 10 percent for his service-connected bilateral pes planus.  
Thereafter, a June 2004 rating decision increased the rating 
for this disability to 30 percent, effective from March 2004.  
The veteran has continued the appeal.

The Board further notes that since the veteran expressed 
disagreement with the rating assigned in the original rating 
action that established service connection for bilateral pes 
planus, the Board is required to consider entitlement to a 
rating higher rating for this disability since the effective 
date of service connection.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, the Board must consider 
entitlement to an evaluation in excess of 10 percent for pes 
planus for the period of June 2002 to the effective date of 
the 30 percent rating on March 1, 2004, and has separately 
identified this issue to more clearly indicate its compliance 
with this requirement.

The Board also notes that although a July 2004 statement of 
the case was issued with respect to the issues of entitlement 
to an earlier effective date for the grant of a 30 percent 
evaluation for pes planus, bilateral feet, with mild 
hammertoe deformity left 4th and 5th toes, and entitlement to 
an evaluation in excess of 30 percent for adjustment 
disorder, with anxiety and depressed mood secondary to 
musculoskeletal conditions, the record does not reflect a 
substantive appeal as to these claims.  Accordingly, the 
Board does not find that it currently has jurisdiction over 
these matters.

The issue of entitlement to a rating in excess of 10 percent 
for chronic lumbosacral strain is addressed in the REMAND 
portion of the decision below and is REMANDED to the regional 
office (RO) via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  From June 2002 to February 2004, the veteran's bilateral 
pes planus was manifested by symptoms that were not 
productive of more than moderate impairment.  

2.  Since March 1, 2004, the veteran's bilateral pes planus 
has been manifested by symptoms that are not productive of 
more than severe impairment.  

3.  There are no current findings or diagnoses of a neck 
disorder that have been related to active service.


CONCLUSIONS OF LAW

1.  From June 2002 to February 2004, the schedular criteria 
for a rating in excess of 10 percent for bilateral pes planus 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5276 (2003).  

2.  Since March 2004, the schedular criteria for a rating in 
excess of 30 percent for bilateral pes planus have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5276 (2003).  

3.  A neck disorder was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board finds that this matter has already 
been developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  In this regard, the 
veteran has been advised of the evidence needed to 
substantiate his claims and the respective obligations of the 
Department of Veterans Affairs (VA) and the veteran to obtain 
that evidence in correspondence dated in August and November 
2002, the rating decision of November 2002, the May 2003 
statement of the case, correspondence dated in May and July 
2003, supplemental statements of the case from August 2003 
and March 2004, the rating decision of April 2004, and the 
supplemental statement of the case from July 2004.  
Quartuccio v. Principi, 16 Vet. App. 183 (2003).  Moreover, 
the veteran has been advised of the applicable law and 
regulations, and there is no indication that there are any 
outstanding pertinent records that are not in the record or 
sufficiently addressed by documents in the claims file. 

While the VCAA notice requirements satisfied by the above-
noted adjudications and communications from the RO primarily 
came after the appellant received the initial unfavorable 
rating action, and there is no notice that specifically 
requests that the appellant provide any evidence in the 
veteran's possession that pertains to the claims as addressed 
in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), as demonstrated by the foregoing communications from 
the RO, the Board finds that appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  All the VA requires is that the duty to notify 
under VCAA is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of the content elements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  

The Board additionally notes that the record contains 
multiple VA examination reports and numerous private and VA 
treatment records and reports that further permit the Board 
to assess the severity of the veteran's service-connected pes 
planus and the existence of any current findings or diagnoses 
of a neck disorder.  Thus, based on all of the foregoing, the 
Board finds that remand of this matter for further notice 
and/or development under the VCAA would be an unnecessary 
waste of appellate time and resources. 


I.  Entitlement to an Evaluation in Excess of 10 percent for 
Bilateral Pes Planus for the period of June 2002 to February 
2004, and in Excess of 30 percent, from March 2004

Background

As was noted previously, the history of the veteran's 
bilateral pes planus shows that service connection for this 
disability was originally granted in a November 2002 rating 
decision, at which time a 10 percent rating was assigned 
effective from June 2002.

A private medical report from Dr. W., dated in June 2002, 
reflects that the veteran complained of persistent foot pain, 
which was aggravated by any standing, walking, or lifting.  
Examination revealed fallen arches, and the examiner believed 
that the veteran was developing some progressive arthritis in 
his feet.

September 2002 VA feet examination revealed that the veteran 
complained of constant pain, weakness, stiffness, swelling, 
fatigability, lack of endurance, all of which were noted to 
be worse with standing or walking.  The veteran had used 
orthopedic appliances in the past, but currently used over-
the-counter arch supports.  He also occasionally took 
Ibuprofen and Tylenol.  He experienced one to two flare-up 
episodes per week which would last 4 to 10 hours.  
Precipitating events included overuse and repetitive 
movements.  Flare-ups were estimated to cause a 70 percent 
increase in limitation of motion and an 80 to 90 percent 
increase in functional impairment.  Physical examination 
revealed dorsiflexion from 0 to 20 degrees, plantar flexion 
from 0 to 45 degrees, inversion from 0 to 30 degrees, and 
eversion from 0 to 20 degrees.  The examiner noted that the 
veteran had bilateral pes planus with weightbearing.  There 
was good alignment of the Achilles tendon, intact 
bilaterally.  With weightbearing, there was a 10 degree 
valgus deformity, which was easily corrected by manipulation.  
There was no hallux valgus deformity.  The diagnosis was 
bilateral pes planus with painful residuals.  

A March 2004 private medical report from Dr. L. reflects that 
the veteran was evaluated at this time for complaints of 
painful left heel and left 4th and 5th digital pain with 
ambulation, and a palpable mass in the right first interspace 
region.  Examination revealed flexible flatfoot foot type 
with a gross forefoot varus.  There was significant subtalar 
and midtarsal joint pronation with gait evaluation.  There 
was pain to the plantar medial and posterior calcaneal region 
left foot with deep pressure.  Examination further revealed 
mild hammertoes on the left 4th and 5th digits without 
interdigital corns.  The assessment was plantar fasciitis, 
Achilles tendonitis left foot, pronation subtalar joint and 
midtarsal joints, pain in feet, mass right first interspace 
region, and hammertoe deformity at the left 4th and 5th 
digits.  

The examiner advised the veteran to do Achilles stretching 
maneuvers to help the heel pain and to use more supportive 
footwear.  Due to the longstanding nature of the pain, the 
examiner also dispensed a night splint.  It was noted that it 
might be necessary for the veteran to undergo arthoplasty of 
the toes if the pain did not stop.  It was also noted that 
the mass on the right foot would eventually have to be 
removed.  

VA feet examination in May 2004 revealed that the veteran 
reported that he had had hammertoes for about the previous 
year, and the examiner noted the March 2004 report from a 
private physician which noted mild hammertoes of the 4th and 
5th digits on the left.  The examiner described the veteran's 
bilateral pes planus as moderately severe.  It was noted that 
the veteran complained of bilateral pain on a daily basis 
that was relieved somewhat with the use of shoe inserts.  
Flare-ups would last all night to as long as a few days, and 
would usually occur as a result of prolonged standing.  
Splints for use at night did not help.  His main complaints 
currently were that his feet would cramp across the mid and 
forefoot of the dorsums bilaterally with the right hurting 
more than the left.  There was also an apparent neuroma 
between the first and second toes on the right that had not 
yet been removed.  

Physical examination revealed moderate pes planus bilaterally 
and a valgus deformity of approximately 10 to 15 degrees that 
was easily correctable on manipulation but with mild pain 
bilaterally.  He was able to move the toes of both feet 
without difficulty with flexion and extension.  There was 
also mild painful motion in the feet and ankles and the 
veteran had a slightly antalgic gait.  No unusual callosities 
were noted but there was some callus formation over the base 
and lateral aspect of the proximal big toe, and the neuroma 
was easily palpable between the digits of the first and 
second toes on the right.  The hammertoes on the left were 
noted to be very minimal.  Concerning the veteran's flatfoot, 
the examiner noted that Achilles tendon alignment could be 
corrected by manipulation and there was mild discomfort while 
doing so.  Again, callus formation was noted over the 
proximal phalanx of the dorsum of the right big toe.  The 
veteran was unable to dorsiflex the right foot and ankle but 
was able to plantar flex it to 25 degrees.  Concerning the 
left foot, dorsiflexion was from 0 to 20 degrees and 
plantarflexion was to 45 degrees.  It was further noted that 
the veteran could do repeated range of motion exercises to 
the previously mentioned range of motion limitations with 
mild pain, but no weakness, fatigability, or incoordination, 
but his range of motion was quite minimal in the right foot 
and did not worsen.  X-rays were interpreted to reveal mild 
hallux valgus deformity involving the first 
metatarsophalangeal joints bilaterally.  

The diagnoses were moderate pes planus bilaterally, extremely 
minimal hammertoes of the left 4th and 5th toes with no major 
deformities, tendonitis in both feet, and neuroma between the 
first and second toes of the right foot with callus formation 
over the dorsum of the right big toe proximal phalanx.  

The examiner commented that if the veteran had hammertoes due 
to flatfeet, they would most likely exist bilaterally, and 
they were not bilateral.  The examiner then noted that the 
veteran minimal hammertoes on the left could be due to 
altered stance and gain favoring these moderately severe feet 
that were afflicted with pes planus.  Therefore, the examiner 
opined that it appeared at least as likely as not that the 
very, very minimal hammertoe deformities of the left 4th and 
5th toes were related to the veteran's altered stance, gait, 
and mechanics of ambulation because of his bilateral pes 
planus.  The major functional impact concerning both feet was 
considered to be pain with any repetitive use.  


Rating Criteria and Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  Separate rating codes identify the various 
disabilities. 38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2003).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2003); 
DeLuca v. Brown, 8 Vet. App. 205 (1995).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2003).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2003).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2003).

Under 38 C.F.R. §§ 4.40, 4.45, functional impairment from 
pain or weakness, with actual pathology, are not "subsumed" 
in ratings based solely on limited motion and a higher rating 
than actually demonstrated by limitation of motion alone, 
even if the limited motion is compensable, is not a form of 
prohibited pyramiding under 38 C.F.R. § 4.14 (2003).  Thus, 
there may be additional limitation of motion from pain or on 
repeated use of the joint.  DeLuca v. Brown, supra.  However, 
the same symptomatology for a particular condition should not 
be evaluated under more than one diagnostic code.  Estaban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).

It has also been held that when the current rating was the 
maximum disability rating available for limitation of motion, 
remand for consideration of 38 C.F.R. §§ 4.40, 4.45, 4.59 was 
not appropriate.  Johnston v. Brown, 10 Vet. App. 80 (1997).

The General Counsel held in VAOGCPREC 9-98 (August 14, 1998) 
that it is the medical nature of the particular disability to 
be rated which determines whether a diagnostic code is 
predicated on loss of range of motion, and that if the 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion, 38 C.F.R. §§ 4.40 and 
4.45 are considered only as to the diagnostic codes that are 
based on limitation of motion.  VAOGCPREC 9-98 noted as an 
example that residuals of a foot injury may require such 
consideration, depending on the nature of the injury.

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2003).  Here, the RO rated the veteran's disability 
utilizing the criteria in 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5276 for the more predominant manifestation of the 
veteran's bilateral foot disability, i.e., the veteran's flat 
feet.

38 C.F.R. § 4.71, Plate II, provides that full ankle 
dorsiflexion is from 0 to 20 degrees, and full ankle plantar 
flexion is from 0 to 45 degrees.

The veteran's service-connected bilateral foot disability is 
currently evaluated under DC 5276 for acquired flatfoot.  38 
C.F.R. § 4.71a.  A rating of 20 percent is provided for 
unilateral flatfoot which is severe with objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  A rating of 30 percent 
is provided for unilateral flatfoot which is pronounced with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  A rating of 30 percent is provided for 
severe bilateral flatfoot and a 50 percent rating is provided 
for pronounced bilateral flatfoot.  38 C.F.R. § 4.71a, DC 
5276 (2003).

Under 38 C.F.R. § 4.71a, DC 5284, a moderate injury of the 
foot warrants a 10 percent evaluation; a moderately severe 
injury to the foot warrants a 20 percent evaluation; and a 
severe injury to the foot warrants a 30 percent evaluation.  
DC 5284 also notes that a 40 percent rating may be assigned 
where there is actual loss of use of the foot.

Other potentially applicable DCs which provide for a rating 
in excess of 10 percent for foot disorders include DC 5278 
for acquired claw foot (pes cavus), and DC 5283 for malunion 
or nonunion of tarsal or metatarsal bones.

A rating of 20 percent is also provided for moderately severe 
malunion or nonunion of tarsal or metatarsal bones.  38 
C.F.R. § 4.71a, DC 5283.

The Board has given consideration as to whether a rating 
could be assigned under DC 5271, which provides for a 10 
percent rating for moderate limitation of motion of the ankle 
and a 20 percent rating when marked limitation of the ankle 
is demonstrated.  However, it is clear that service 
connection is not in effect for a disability of the ankle and 
thus that code is not applicable to the facts of this case.

In the instant case, the veteran has complained of pain in 
both feet on repetitive use.  The veteran was granted service 
connection for his bilateral foot disability in November 
2002, effective from June 2002.  A 10 percent evaluation was 
established at that time for moderate disability under 38 
C.F.R. § 4.71a, DC 5276.  The RO apparently assigned a 10 
percent rating on the basis that the veteran's symptoms were 
manifestations of moderate disability.  The Board has 
considered the evidence of record, summarized above, and 
concludes that the preponderance of the evidence is against 
entitlement to a rating in excess of 10 percent for the 
veteran's bilateral pes planus for the period of June 2002 to 
February 2004.

As was noted above, the veteran's primary complaint is pain 
on functional use, and in September 2002, it was noted that 
the veteran had bilateral pes planus without any limitation 
of motion or significant foot deformity.  Such findings do 
not warrant the assignment of a 20 percent or higher 
evaluation based on severe or pronounced bilateral or 
unilateral acquired flatfoot.  DC 5276.  Although the 
veteran's pes planus on each foot was noted by the examiner 
to be associated with painful residuals, in light of the lack 
of any objective findings of limitation of motion, the Board 
finds that such pain on functional use is adequately 
compensated by the current 10 percent rating for the period 
of June 2002 to February 2004.  In addition, although pain on 
manipulation and use is one of the elements for severe 
impairment, the criteria for severe impairment further call 
for objective evidence of marked deformity, an indication of 
swelling on use, and characteristic callosities, and none of 
these elements are demonstrated prior to March 2004.  
Pronounced impairment is also not shown for this period as 
there is no evidence of marked pronation, extreme tenderness 
of plantar surfaces, marked inward displacement, or severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  

Having determined that the veteran's bilateral foot 
disability does not warrant an increased rating under DC 
5276, the Board has also considered the application of DC 
5284 for injuries to the foot.  However, the Board finds that 
such limited objective evidence of disability is not 
reflective of the type of symptoms required for a higher 
rating for moderate, moderately severe or severe foot 
disability under DC 5284, whether considered unilaterally or 
bilaterally.  Once again, the Board observes that the primary 
manifestation of the veteran's disability is pain on 
functional use, and that this manifestation has already been 
squarely contemplated under DC 5276, which considers pain on 
manipulation and use of the feet.  Since such pain has been 
specifically designated to correspond to a 10 percent rating 
under DC 5276 for the period of June 2002 to February 2004, 
the Board finds that it cannot singularly form the basis for 
a finding of moderately severe disability and a 20 percent 
rating under DC 5284.  In addition, while the Board has also 
considered the possibility of separate 10 percent ratings for 
moderate disability with respect to each foot, it finds that 
it is precluded from doing so again based on the clear 
assumption of such bilateral symptomatology by DC 5276, and 
the lack of objective evidence to warrant a moderate level of 
disability under DC 5284 as to each foot.

The Board has also considered other potentially applicable 
regulations, including the criteria for a rating in excess of 
10 percent under the other DCs cited above.  However, in view 
of the clinical data which reflects no evidence of 
significant deformity, no significant limitation of motion of 
the foot, and no malunion or nonunion of tarsal or metatarsal 
bones, there is no basis for a rating in excess of 10 percent 
under any of these DCs.  The Board also notes that while 
there is an indication that the veteran may have 
osteoarthritis of the feet, this has not been adjudicated as 
secondary to his service-connected bilateral foot disability.  
Moreover, even if the arthritis of the feet were found to be 
secondary to his service-connected disability, arthritis is 
rated based on limitation of motion, and thus, a separate 
rating for arthritis would be prohibited as rating the same 
symptom under two different diagnostic codes.

The record reflects the veteran's complaints of recurrent 
pain upon motion or prolonged standing or walking, etc.  The 
Board does not doubt in the least that the service-connected 
disability produces pain.  However, for purposes of 
evaluating the service-connected disorder the subjective 
descriptions must be reviewed in light of the objective 
findings.  In this regard, the Board has considered the 
comments of the VA examiner in September 2002 that the 
veteran would experience 1 to 2 flare-ups per week with 
significant increase in limitation.  The Board must further 
point out that the schedular criteria are based on average 
impairment of earning capacity, not the level of impairment 
the service-connected disability produces in a particular 
occupation or line of occupations, such as those that demand 
prolonged standing without an opportunity to sit down.  Thus, 
the Board finds that this comment from the VA examiner does 
not place the evidence at or near a balance as to whether the 
appellant would be more than moderately impaired in an 
average occupation under DC 5276.

Having considered both the positive and negative evidence, 
the Board concludes that there is no basis for a finding of 
functional loss due to pain sufficient to warrant a rating in 
excess of the 10 percent rating for the period of June 2002 
to February 2004, especially when the applicable diagnostic 
criteria under DC 5276 specifically contemplate pain on use 
of the feet, whether bilateral or unilateral, and there are 
few, if any, objective manifestations of disability.  Indeed, 
the effects of functional loss due to pain are the 
foundations of the currently assigned rating.  DeLuca v. 
Brown, supra.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  It has 
also been held that where a diagnostic code is not predicated 
on limited range of motion alone, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  As the 
diagnostic code under which the instant disability is rated, 
DC 5276, is not predicated on limited range of motion, the 
current case law would apparently support the conclusion that 
§§ 4.40 and 4.45 are not even applicable.

With respect to the period from March 2004, the Board notes 
that the veteran is currently rated at 30 percent from this 
date based on the March 2004 private medical report from Dr. 
L., and the results from the May 2004 VA feet examination.  
These results were found to reflect severe impairment, with 
an inability to dorsiflex on the right, some limitation of 
plantar flexion on the right, mild hammertoe deformity on the 
left, and some callous formation.  However, while the Board 
agrees with the RO's decision to give the veteran the benefit 
of the doubt, and find that these symptoms are consistent 
with enough of the criteria for severe impairment to warrant 
a 30 percent rating under Diagnostic Code 5276, the Board 
does not find that there is evidence of marked pronation, 
extreme tenderness of plantar surfaces of the feet, and 
marked inward displacement and severe spasm of the tendo 
achillis on manipulation to warrant a 50 percent rating for 
the veteran's bilateral pes planus.  In addition, the 
criteria further require that these symptoms not demonstrate 
improvement by orthopedic shoes or appliances, and the 
veteran has indicated that he does experience some relief 
from his symptoms with the use of foot inserts.  

The Board would also again note that just as was the case for 
the period prior to March 2004, with the exception of mild 
hammertoes on the left and some callous formation, functional 
loss due to pain continues to be the primary basis for the 30 
percent.  Thus, if the Board were to award a separate rating 
for pain on functional use, it would have to lower the rating 
under Diagnostic Code 5276, as to do otherwise would 
constitute prohibited pyramiding under 38 C.F.R. § 4.14 
(2003).  Similarly, even if arthritis of the feet had been 
adjudicated to be secondary to the veteran's bilateral pes 
planus, separate ratings for that disability based on 
limitation of motion would be precluded under 38 C.F.R. 
§ 4.14.  A 30 percent rating is also the highest rating 
available for foot disability under Diagnostic Code 5284 
(2003).

Consequently, based on all of the foregoing, the Board finds 
that a preponderance of the evidence is also against an 
evaluation of 50 percent for bilateral pes planus for the 
period since March 2004.


II.  Entitlement to Service Connection for a Neck Disorder

Background

Service medical records do not reflect any complaints or 
treatment of a neck disorder.  A notation from March 1969 
does refer to an August 1968 private diagnosis of myositis, 
but this diagnosis was not confirmed at this time and is not 
indicated to involve the neck area.

The November 2002 rating decision denied service connection 
for a neck disorder, noting that service medical records did 
not show the veteran was ever treated for a neck condition 
while in service and that there was no current evidence the 
claimed condition existed.


Analysis

The Board has reviewed the evidence of record and notes that 
it does not support the presence of a disorder of the neck by 
way of diagnosis, complaint, treatment, or X-ray findings 
consistent with either a current or past diagnosis.  The 
Board finds that "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  This conclusion is based on 
the statutory language that provides that compensation is 
only authorized where there is a "disability," not the 
transitory showing of "disability" at some intermediate 
point between disease or injury in service and the current 
adjudication.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  

Moreover, the veteran has not been shown to have the type of 
medical expertise to diagnose a neck disorder or to link such 
a disorder to certain experiences or diagnoses he had during 
service.  Espiritu v. Derwinski, 2 Vet. App. 268 (1992).  

The Board also notes that even assuming that the veteran 
experienced an in-service injury to his neck, the silence of 
the medical records at the time of service separation, and 
the lack of any evidence of treatment for the condition at 
any point since discharge from service, is against a finding 
that one acute episode of this condition in service resulted 
in the development of a chronic condition.

Therefore, based on all of the foregoing factors, the Board 
finds that a preponderance of the evidence is against the 
claim.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected bilateral pes planus for the period of June 
2002 to February 2004 is denied.

Entitlement to an evaluation in excess of 30 percent for 
service-connected bilateral pes planus from March 2004 is 
denied.

The claim for service connection for a neck disorder is 
denied.




REMAND

With respect to the issue of entitlement to an evaluation in 
excess of 10 percent for chronic lumbosacral strain, while 
the Board notes that the RO has made an effort to rate the 
veteran's disability pursuant to new rating criteria that 
have been promulgated during the pendency of the appeal, the 
most recent VA spine examination of September 2002 occurred 
prior to the promulgation of these changes.  (Regulations 
were promulgated in both September 2002 and 2003, and two 
notes were recently added effective September 2003 by 69 Fed. 
Reg. 32449 (June 10, 2004)).  In addition, the proper 
criteria for rating the spine must be used for the 
appropriate time periods in this case.  Therefore, the Board 
finds that the veteran should be afforded a new VA spine 
examination that will allow the veteran to be rated in 
accordance with the new criteria.  

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded a new 
VA spine examination to determine the 
nature and severity of his service-
connected low back disability.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.

2.  The case should again be reviewed on 
the basis of the additional evidence, and 
the proper criteria for rating the spine 
must be used for the appropriate time 
periods in this case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



